ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 16-772, it is this 16th day of January, 2015,
ORDERED, by the Court of Appeals of Maryland, that Ronald Claude Brigerman, Jr., Respondent, who was indefinitely suspended from the practice of law in the State of Maryland by a prior Opinion and Order of this Court filed December 18, 2014, is hereby disbarred by consent for additional professional misconduct in violation of Rules 1.1, 1.2(a), 1.3, 1.4, 1.16(d), 8.1(b) and 8.4(a) & (d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
*215ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall certify the disbarment of Ronald Claude Brigerman, Jr., to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this State.